Citation Nr: 0621282	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  01-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Whether the veteran timely perfected an appeal in the 
matters of entitlement to service connection for low back 
disability and evaluation of service connected left wrist 
scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA), Los Angeles, California, regional 
office (RO).

The veteran raised additional claims in correspondence dated 
in April 2006.  Those issues are hereby referred to the RO 
for additional consideration.

The issue of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Notice of an August 1998 rating decision which denied 
service connection for a low back disability and an increased 
evaluation for left wrist scar was mailed in September 1998, 
and resent in November 1998; a notice of disagreement (NOD) 
with respect to those claims was received on November 30, 
1998.

2.  A statement of the case (SOC) addressing that rating was 
mailed to the veteran on November 4, 1999; he was advised 
that he was required to file a substantive appeal within 60 
days of the date of the notice, or within one year of the 
decision appealed.

3.  On January 18, 2000, the RO received the veteran's 
substantive appeal.



CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claims of entitlement to service connection for low back 
disability, and for an increased evaluation for service 
connected left wrist scar, and the Board lacks jurisdiction 
to consider these matters.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20. 302(b), 
20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). Timeliness of substantive appeal is a 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The veteran 
was properly notified of the jurisdictional problem by 
February 2005 correspondence, and was offered the opportunity 
to present argument at his February 2006 hearing before the 
undersigned.  See Marsh v. West, 11 Vet. App. 468 (1998); 
VAOPGCPREC 9-99 (August 18, 1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issues of entitlement to a 
service connection for a low back disability, and for an 
increased evaluation for left wrist scar.  The law provides 
that ". . . questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full. 38 U.S.C.A. § 
7105(d)(1).  Thereafter, a claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  
An application for review on appeal shall not be entertained 
unless it is in conformity with this Chapter [Chapter 71]. 38 
U.S.C.A. § 7108.

Here, a rating decision in August 1998 denied service 
connection for a low back disability, and an increased 
evaluation for left wrist scar.  The RO notified the veteran 
of this decision by a letter dated September 12, 1998.  This 
letter was resent to the veteran's most recent address of 
record on November 2, 1998.  A timely NOD from the veteran 
was received on November 30, 1998.  The RO issued an SOC 
regarding these matters on November 4, 1999.  It was mailed 
to the veteran at his most recent address of record.  He was 
notified that he was required to file a formal appeal to 
perfect his appeal, and a VA Form 9 was provided for that 
purpose.  He was advised that he should respond within 60 
days.  He did not submit his VA Form 9 until January 18, 2000 
which was beyond 60 days from November 4, 1999.  He had until 
January 4, 2000, to file a timely VA Form 9.

The veteran has argued that since the notice of the rating 
decision was not mailed to his proper address, that he is not 
bound by the timeliness criteria.  However, the Board notes 
that the notice letter was subsequently resent to the proper 
address.  The Board has used the date of the resent notice 
letter in determining that his appeal was not timely 
perfected.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
(as here) or the remainder of the one-year period after the 
mailing of notice of the initial determination, whichever is 
longer.  In this case, the veteran did not perfect his appeal 
on the issues of service connection for a low back 
disability, and for an increased evaluation for left wrist 
scar, by filing a substantive appeal in a timely fashion.  
There is no record that the representative did either.  
Absent a timely substantive appeal, the Board is without 
jurisdiction to adjudicate such claims.  Hence, they must be 
dismissed without prejudice.


ORDER

The appeal for service connection for a low back disability, 
and for an increased evaluation for left wrist scar, are 
dismissed.


REMAND

The veteran contends that he has an acquired psychiatric 
disability, to include post-traumatic stress disorder, that 
is attributable to his period of active duty.  At his hearing 
before the undersigned, the veteran referred to 
hospitalization in 2004 at Charter Oak Hospital in 
California.  Records of that hospitalization have not been 
associated with the claims folder.

Additionally, the Board notes that the veteran has not been 
provided with a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
releases, the RO should request the 
complete records pertaining to 
hospitalization and treatment of the 
veteran in 2004 from Charter Oak Hospital 
in Covina, California.  All records 
obtained should be associated with the 
claims folder.

2.  Following the above development, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
likely etiology of any currently diagnosed 
psychiatric disability.  All psychiatric 
disabilities should be noted.  If the 
veteran is diagnosed with a psychiatric 
disability, the examiner is requested to 
provide an opinion, based on a review of 
all the evidence, as to whether there is a 
50 percent probability or greater that any 
such diagnosed disability is related to, 
or caused by, the veteran's active 
military service.  The veteran's claims 
folder should be available for review in 
conjunction with the examination.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

3.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric 


disorder, to include post-traumatic stress 
disorder, with consideration of records 
submitted by the veteran subsequent to the 
most recent SSOC.  If the benefit sought 
is not granted the RO should furnish the 
veteran and his representative an SSOC and 
an opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


